Citation Nr: 0200970	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  00-20 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE


Entitlement to service connection for bilateral defective 
hearing.



ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1940 to January 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied service connection for 
bilateral hearing loss.


REMAND

The veteran contends the RO erred by failing to grant service 
connection for bilateral hearing loss.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  
The August 2001 supplemental statement of the case contains 
the provisions of the VCAA with regard to both the notice and 
the duty requirements.  In spite of the RO's effort to comply 
with the new law, a review of the file reveals that 
additional development is required before the claim may be 
adjudicated.  

Service medical records show that the veteran suffered slight 
hearing loss and perforation of the left ear drum in June 
1956 as the result of being close to a 280-mm gun when it was 
fired.  Clinical records as well as the separation 
examination report note mild hearing loss of the left ear.

An audiology report from the Martinsville VAMC dated in May 
1999 shows that the veteran's current hearing loss meets the 
criteria of a disability pursuant to 38 C.F.R. § 3.385(2001).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), has found that there is no 
requirement that there be complaints or treatment in service 
before service connection for hearing loss can be granted.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Similarly, 
service connection for hearing loss is not precluded even if 
the audiometric test results at a veteran's separation from 
service do not then meet the regulatory requirements for 
establishing a "disability" for VA purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993). What is required is 
credible evidence of acoustic trauma due to noise exposure 
inservice, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).

In light of Hensley and the VCAA, the Board finds that the 
veteran should be afforded a VA audiology examination in 
order to determine the etiology of his hearing loss 
disability.

Furthermore, the RO is advised to make efforts to obtain 
records of any ongoing treatment the veteran received for 
defective hearing during the pendency of the appeal.  38 
U.S.C.A. § 5103A (West Supp. 2001); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request the names, addresses and dates of 
treatment of any health care providers, 
VA or private, who provided treatment for 
his defective hearing since service.  
After obtaining the necessary releases, 
the RO should then contact the providers 
and request copies of all relevant 
medical records that have not previously 
been obtained.  All records should be 
associated with the claims file.  The RO 
is to document all attempts to obtain 
records.  The veteran should be notified 
of any inability of VA to obtain relevant 
records.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied.

3.  The veteran should be afforded a VA 
audiological examination to determine the 
nature, extent and etiology of any 
bilateral hearing loss.  The claims file 
must be made available to and reviewed by 
the physician in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the physician should be accomplished.  
Based on a complete review of this 
information the physician should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
bilateral defective hearing had its onset 
during or is otherwise related to active 
service.  A separate opinion should be 
provided for each ear along with the 
complete rationale for all opinions 
expressed and conclusions reached.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



